Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andreica et al. (2020/0302924).
As claim 1, Andrecia teaches computing system (Fig.3, 318) comprising:
 an input device (110, 112) configured to receive a declarative statement (402); 
a computation engine comprising processing circuitry, wherein the computation engine is configured to select, based on the declarative statement, a template (select action order) that includes at least one template action that can be performed within an environment (Par.32), wherein the computation engine is configured to generate, based on the template, one or more synthetic training episodes (414, 420), each synthetic training episode comprising at least one action and at least one reward (data identifying fewer actions can be included in the training input) (Par.38-39); and a machine learning system configured to train, with the one or more synthetic training episodes, a machine learning model to perform one or more actions within the environment (Pars.59-62, 72-74).

    PNG
    media_image1.png
    767
    516
    media_image1.png
    Greyscale



	As claim 2, Andrecia teaches wherein the declarative statement specifies one or more key elements, wherein the template further comprises one or more variables, wherein the at least one template action (action order) comprises a sequence of interactions (order of execution) between the one or more variables, wherein to generate, based on the template, the one or more synthetic training episodes, the computation engine is configured to: resolve the one or more variables with the one or more key elements of the declarative statement; and define the sequence of interactions with the resolved one or more variables to generate the one or more synthetic training episodes (Figs.1-2; Pars.4-7, 10-11, 15-16, 21, 55-56, 61).
As claim 11, Andrecia teaches wherein the declarative statement defines at least one or one or more constraints used to train the model (Figs.1-2, 202).
As claim 12, Andrecia teaches wherein the one or more actions comprise at least one of: 1) a task to navigate an autonomous vehicle through the environment; 2) a task to move an avatar within an artificial reality environment; or 3) a task to configure a computer or applications (Figs.1-2; Pars.1, 9, 22).
	As claim 13, Andrecia teaches wherein the input device is configured to receive the declarative statement from a human user (Figs.1-2).
	Regarding claims 14-15 and 20, the corresponding method and instructions comprising the recited steps are analogous to the claims addressed above therefore rejected as being anticipated by Andrecia et al. for the foregoing reasons.


Allowable Subject Matter
Claims 3-10, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3 and 16 are allowable because Andrecia doesn’t teach wherein the computation engine is further configured to generate one or more experiential training episodes, wherein each experiential training episode comprises at least one action and at least one reward and wherein each experiential training episode is collected by the machine learning model from past actions performed by the machine learning model, and wherein the machine learning system is further configured to train, with the one or more synthetic training episodes and the one or more experiential training episodes, the machine learning model to perform the one or more actions within the environment.
Claims 7-10 and 16-19 are allowed because Andrecia doesn’t teach the claimed subject matter in combination with the elements of the base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657